ATWELL Chief Judge.
This applicant filed his application in 1946. Prior to that time while a resident of Germany he joined the Nazi Party. After he came to Dallas and engaged in the cotton business during the war he and other German associates engaged in public display of their partiality for and applause of the German success upon various occasions. Sometimes they would display a small Nazi flag upon the table where they were having a meal and drink a toast and salute in the Hitler fashion and to Plitler.
When the United States Army discovered the records in Germany with reference to his activity in the Nazi Party they were forwarded to the department at Washington where they were subsequently forwarded to the Naturalization officers. Those records disclose two1 separate letters by the applicant detailing his approval and acceptance of the Nazi philosophy and plan for Germany. He first denied having written them after filing this application, but later admitted that he had written them.
During the war he was interned several times by United States officials, but was subsequently released, one affidavit showed, upon the orders of Attorney General Biddle, with whom it was claimed that the applicant was friendly.
His naturalization was recommended by the Examiner for that department.
With those facts, which I have summarily stated, and which are and were developed in considerable detail in the public hearing, I conclude that he does not have and has not shown the right attitude toward the United States. His desire to appear as having recanted, repented, and changed about since 1946, is not satisfactorily proven to the court.
Citizenship is a gratuitous bestowal by the United States and goes to those who, by their demeanor and mental showings, indicate that they are, in truth and in fact, loyal and honestly determined to' be true and assist in the continuity of the form of government exhibited in the United States.
The application is denied.